Citation Nr: 0104185	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-18 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative 
osteoarthritis of the shoulders and cervical spine.

2.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.

3.  Entitlement to service connection for a stomach disorder 
and intestinal problems, including diarrhea, to include as 
due to an undiagnosed illness.

4.  Entitlement to service connection for skin rashes 
(claimed as red blotches), to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue 
syndrome (claimed as joint pain, shortness of breath, 
dizziness, fatigue, blackouts, excessive weight loss, and 
headaches), to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1993, to include a period of service in the Southwest 
Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  


REMAND

The veteran is claiming service connection for disorders 
which he maintains are related to his active military 
service, including his service in the Southwest Asia theater 
of operations during the Persian Gulf War.  For reasons and 
bases set forth below, the Board finds that additional 
development is needed in this appeal before proceeding with 
appellate disposition.  

As a preliminary matter, the Board notes that as the veteran 
had active military service in the Southwest theater of 
operations during the Persian Gulf War, the provisions of 
38 U.S.C.A. § 1117 regarding chronic disability due to 
undiagnosed illness apply. 

In general, service connection may be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The mere fact 
of an in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For claims relating to active military service in the 
Southwest theater of operations during the Persian Gulf War, 
as in the present case, the provisions of 38 U.S.C.A. § 1117 
regarding presumptive service connection for chronic 
disability due to undiagnosed illness apply.  Section 1117 of 
38 U.S.C.A. provides for service connection in cases where a 
veteran suffers from chronic disability resulting from an 
undiagnosed illness, which became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or that became 
manifest to a degree of 10 percent of more between the end of 
such service and December 31, 2001.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317(a)(1)(i).  

In order to establish a claim pursuant to 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, a claimant need present evidence (1) 
that he or she is a "Persian Gulf veteran"; (2) who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributable to 
any known clinical diagnosis.  38 C.F.R. § 3.317.

Signs or symptoms that may be manifestations of undiagnosed 
illnesses include, but are not limited to, fatigue, signs or 
symptoms involving skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbance, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, and abnormal 
weight loss.  38 C.F.R. § 3.317(b).  "Objective 
indications" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  

If the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
are not met, the veteran has not met the requirements for 
presumptive service connection for a chronic disability due 
to an undiagnosed illness, but the veteran may still prevail 
based on principles of direct service connection.

A review of the evidence of record reveals that the veteran's 
service medical records are negative for any evidence of 
osteoarthritis of the shoulders and the cervical spine, or 
for any evidence of a right knee disorder.  However, a bone 
scan dated in August 1994, just slightly more than one year 
following the veteran's service separation, contains an 
impression of degenerative disease in the joints of the upper 
and lower extremities, which the examiner indicated was 
"somewhat unusual for the stated age of the [veteran]." 

The veteran's service medical records indicate that he was 
treated for complaints of diarrhea and for a skin rash.  
However, it is unclear whether the veteran currently has a 
chronic intestinal disorder or skin condition.  As to the 
veteran's claim for service connection for chronic fatigue 
syndrome, to include joint pain, shortness of breath, 
dizziness, blackouts, excessive weight loss, and headaches, 
to include as due to an undiagnosed illness, the record 
contains evidence that the veteran manifests some of the 
foregoing symptoms, but there are various possible causes 
attributed to these symptoms.  It is unclear whether any of 
these symptoms are associated with a diagnosed condition.  
The Board also notes that symptoms of a skin disorder may be 
due to an undiagnosed illness.  

Moreover, during the pendency of this appeal, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991)(when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  According to this new 
law "[t]he Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by the Secretary."  Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)).  

In the case of a claim for disability compensation, the duty 
to assist includes providing a medical examination or 
obtaining a medical opinion.  Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(1)).  Such an examination is necessary if there is 
competent medical evidence of a current disability, evidence 
that the disability may be associated with the claimant's 
active duty, but the record does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)(2)).

As contemplated in the new law, the Board finds that the 
present record does not contain sufficient medical evidence 
to render an opinion at this time.  In particular, the Board 
finds that the veteran should be afforded VA examinations to 
clarify whether it is at least as likely as not that any 
current claimed disorder is related to the veteran's active 
military service, and whether he has any current signs or 
symptoms that may be manifestations of undiagnosed illnesses. 

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran 
and request that he provide the names 
and addresses of any medical providers 
that have rendered treatment for the 
claimed disorders, and whose records 
are not currently in the claims file.  
The veteran should be requested to 
provide the dates of any such 
treatment.  After obtaining 
authorization, the RO should request 
copies of any outstanding treatment 
records, and associate them with the 
claims file.  All requests for records, 
including negative responses, should 
clearly be documented in the veteran's 
claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
nature and etiology of any current 
shoulder disorder, cervical spine 
disorder, and right knee disorder, to 
include osteoarthritis.  The examiner 
is specifically requested to comment as 
to whether it is at least as likely as 
not that any current shoulder disorder, 
cervical spine disorder, and right knee 
disorder, to include osteoarthritis, is 
related to an incident of the veteran's 
active military service.  If the 
veteran is diagnosed with arthritis of 
the shoulders or cervical spine, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current 
arthritis developed during service, or 
during the first post-service year.  
All necessary tests and studies should 
be accomplished.  The claims file 
should be made available to the 
examiner, and the examiner is requested 
to review the medical records.  

3.  The veteran should be afforded a VA 
examination to ascertain whether he 
currently has a stomach disorder, 
and/or intestinal problems.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current stomach 
disorder and/or intestinal problems, is 
related to an incident of the veteran's 
active military service.  If the 
examiner is unable to attribute any 
current signs or symptoms of a stomach 
disorder, and/or intestinal problems, 
to a known diagnosis, the examiner 
should offer an opinion as to whether 
the veteran has any current 
gastrointestinal signs and symptoms 
that may be manifestations of an 
undiagnosed illness, as contemplated in 
the laws and regulations cited earlier 
in this REMAND, and whether such signs 
or symptoms were manifest during the 
veteran's Persian Gulf service, or to a 
degree of 10 percent following service.  
All necessary tests and studies should 
be accomplished.  The claims file 
should be made available to the 
examiner, and the examiner is requested 
to review the medical records.  

4.  The veteran should be afforded a VA 
examination to ascertain whether he 
currently has a skin disorder.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any current skin 
disorder is related to an incident of 
the veteran's active military service.  
If the examiner is unable to attribute 
any current signs or symptoms of a skin 
disorder to a known diagnosis, the 
examiner should offer an opinion as to 
whether the veteran has any sings or 
symptoms involving skin that may be 
manifestations of an undiagnosed 
illness, as contemplated in the laws 
and regulations cited earlier in this 
REMAND, and whether such signs or 
symptoms were manifest during the 
veteran's Persian Gulf service, or to a 
degree of 10 percent following service.  
All necessary tests and studies should 
be accomplished.  The claims file 
should be made available to the 
examiner, and the examiner is requested 
to review the medical records.  

5.  The veteran is to be provided a VA 
Persian Gulf examination to determine if 
he currently suffers from a diagnosable 
disease or disorder manifested by chronic 
fatigue, joint pain, shortness of breath, 
dizziness, blackouts, excessive weight 
loss, and/or headaches.  If the examiner 
finds that the veteran suffers from a 
disorder manifested by any of the 
foregoing, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that any current 
disorder is related to the veteran's 
military service.  If the examiner 
determines that the foregoing symptoms 
are not attributable to a known 
diagnosis, the examiner is requested to 
comment on whether any of the signs or 
symptoms may be manifestations of an 
undiagnosed illness, as contemplated in 
the laws and regulations cited earlier in 
this REMAND, and whether such signs or 
symptoms were manifest during the 
veteran's Persian Gulf service, or to a 
degree of 10 percent following service.  
All necessary tests and studies should be 
accomplished.  The claims file should be 
made available to the examiner, and the 
examiner is requested to review the 
medical records.

6.  The RO should review the foregoing VA 
examination reports and medical opinions 
to determine if they are in compliance 
with this REMAND.  If deficient in any 
manner, the examination report(s) should 
be returned, along with the claims 
folder, for immediate corrective action.

7.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefits sought 
can be granted.  If the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The purpose of this REMAND is to comply with the Veterans 
Claims Assistance Act of 2000, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No further action is 
required of the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


